Exhibit 10.8
EXECUTION COPY
ASSIGNMENT AGREEMENT
(SICHERUNGSABTRETUNG)
8 SEPTEMBER 2009
between
FIRST SOLAR MANUFACTURING GMBH
as Assignor
and
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION
as Administrative Agent
(ALLEN & OVERY LOGO) [p15849p1584901.gif]
Allen & Overy LLP

 



--------------------------------------------------------------------------------



 



CONTENTS

                      Page   Clause        
 
           
1.
  Interpretation     1  
2.
  Assignment     6  
3.
  Purpose of the Assignment     6  
4.
  List of claims     7  
5.
  Disclosure and notification     7  
6.
  Assignment of claims against conditional vendors     8  
7.
  The Assignor’s rights     8  
8.
  Book-keeping and data-processing     8  
9.
  Enforcement and collection     9  
10.
  Maintenance of liable capital     10  
11.
  No recourse     13  
12.
  Representations and warranties     14  
13.
  Undertakings     14  
14.
  Release and reassignment     15  
15.
  Indemnity     16  
16.
  Duration and independence     17  
17.
  The Security Trust Agreement     17  
18.
  Costs and expenses     17  
19.
  Partial invalidity; Waiver     17  
20.
  Amendments     18  
21.
  Successors, assignments and transfers     18  
22.
  Notices and their language     18  
23.
  Applicable law; Jurisdiction     18  
 
            Schedules        
 
           
1.
  Original Lenders     20  
2.
  Original Obligors     21  
3.
  Forms     22  
4.
  Addresses for notices     25  
 
            Signatories     26  

 



--------------------------------------------------------------------------------



 



THIS ASSIGNMENT AGREEMENT (the Agreement) is made on 8 September 2009
BETWEEN:

(1)   FIRST SOLAR MANUFACTURING GMBH a limited liability company (Gesellschaft
mit beschränkter Haftung) organised under the laws of the Federal Republic of
Germany, registered in the commercial register (Handelsregister) of the local
court (Amtsgericht) of Frankfurt (Oder), Germany, under registration number HRB
11116 as assignor       (the Assignor); and   (2)   JPMORGAN CHASE BANK,
NATIONAL ASSOCIATION, a banking association organised under the laws of the
United States with its main office at 1111 Polaris Parkway, Columbus, Ohio
43240, U.S.A. acting through its London Branch, at 125 London Wall, London EC2Y
5AJ as assignee and administrative agent and trustee for the other Secured
Parties (as defined below)       (the Administrative Agent).

WHEREAS:

(A)   The Original Lenders (as defined below) have agreed to make available to
the Borrowers (as defined below) certain revolving credit facilities and certain
letters of credit on the terms of and subject to the Credit Agreement (as
defined below).   (B)   It is a condition to the Original Lenders (as defined
below) making the credit facilities available to the Borrowers (as defined
below) that the Assignor enters into this Agreement.   (C)   The other Secured
Parties (as defined below) have appointed the Administrative Agent to act as
their security trustee under German law (Treuhänder) pursuant to and in
accordance with the Security Trust Agreement (as defined below) in relation to
the security provided hereunder.

IT IS AGREED as follows:

1.   INTERPRETATION   1.1   Definitions       In this Agreement:      
Additional Domestic Borrower means a company which becomes a borrower under the
Credit Agreement after the date of the Credit Agreement that is organised under
the laws of any jurisdiction within the United States of America.      
Additional Domestic Guarantor means a company which becomes a guarantor under
the Credit Agreement after the date of the Credit Agreement that is organised
under the laws of any jurisdiction within the United States of America.      
Additional Foreign Borrower means a company which becomes a borrower under the
Credit Agreement after the date of the Credit Agreement that is not an
Additional Domestic Borrower.       Additional Foreign Guarantor means a company
which becomes a guarantor under the Credit Agreement after the date of the
Credit Agreement that is not an Additional Domestic Borrower.

1



--------------------------------------------------------------------------------



 



    Agent means:

  (a)   the Syndication Agent;     (b)   the Documentation Agent; and     (c)  
the Administrative Agent.

    Assignment means each and any assignment of a Claim and of any other right
and claim to the Administrative Agent for security purposes
(Sicherungsabtretung) constituted pursuant to this Agreement.       Assignment
and Assumption Agreement means the assignment and assumption agreement, accepted
by the Administrative Agent whereby a Lender (defined as “assignor” therein)
sells and assigns to a person (defined as “assignee” therein) (such assignee
becoming a Lender by the purchase and assumption arranged for thereunder), inter
alia, any or all of the assignor’s rights and obligations in its capacity as a
Lender under the Credit Agreement to the assignee.       Borrower means any
Domestic Borrower and any Foreign Borrower.       Business Day means a day
(other than a Saturday or Sunday) on which banks are open for general business
in Frankfurt am Main, Germany.       Claims means all present and future
monetary receivables and claims which the Assignor holds or will hold
(Forderungsinhaber) against any other member of the Group, including any such
receivables and claims arising under or in connection with (i) any loan granted
by the Assignor to any other member of the Group, or (ii) any promissory note
evidencing loans or advances made to any other member of the Group (the
Intercompany Receivables),       including, without limitation,:

  (A)   any right to payment held by the Assignor for goods sold or leased or
for services rendered or funds advanced to any other member of the Group,
whether or not such right is evidenced by any instrument or chattel paper and
whether or not it has been earned by performance;     (B)   claims resulting
from any domination agreement (Beherrschungsvertrag) or any profit and loss
sharing agreement (Gewinnabführungsvertrag) (excluding, however, such amount
that the Assignor needs to be able to recover the annual loss
(Jahresfehlbetrag);     (C)   all ancillary rights (Neben-, Hilfs- und
Gestaltungsrechte) pertaining thereto and/or to the respective underlying
contractual relationship (other than ancillary relates pertaining to any
Intercompany Receivable or its underlying contractual relationship);     (D)  
damage claims (Schadensersatzansprüche) and claims resulting from unjust
enrichment (ungerechtfertigte Bereicherung) and any similar claims under any
other applicable law; and     (E)   where the Assignor maintains a genuine or
non-genuine current account arrangement (echtes oder unechtes
Kontokorrentverhältnis) with regard to any of such receivables or claims, all
claims which arise from any existing or future current account balances, the
right to determine the net balance and the right to terminate the current
account relationship.

    To the extent that such Claims are in existence or outstanding at the time
this Agreement comes into force, such Claims are referred to as the Existing
Claims, and if such Claims will only come into existence in the future they are
referred to as the Future Claims.

2



--------------------------------------------------------------------------------



 



    Company means First Solar, Inc., a corporation organised under the laws of
Delaware, United States of America, having its business address at 350 West
Washington Street, Suite 600, Tempe, Arizona 85281, United States of America.  
    Credit Agreement means the New York law governed credit agreement dated 4
September 2009 between the Company and the Original Foreign Borrowers on one
side and, inter alia, the Administrative Agent and the Original Lenders together
with each new lender supplement, and assignment and assumption agreement
relating thereto and any and each other agreement or instrument amending,
modifying, extending, restating or supplementing it from time to time providing
for an approximately $300,000,000 facility and an up to $100,000,000 Incremental
Facility.       Debtor means each debtor in respect of a Claim and Debtors means
all such debtors.       Default means a default as defined under the Credit
Agreement.       Documentation Agent means The Royal Bank of Scotland plc.      
Dollar or $ means the lawful currency of the United States of America.      
Domestic Borrower means the Company and any Additional Domestic Borrower.      
Domestic Guarantor means any Original Domestic Guarantor and any Additional
Domestic Guarantor.       Event of Default means an event (i) in which the
commitments will automatically immediately terminate and the amounts outstanding
are immediately due and payable (ii) which would entitle the Administrative
Agent to, inter alia, prematurely terminate all or part of the total commitments
under the Credit Agreement and/or to declare that all or part of the amounts
outstanding under the Credit Agreement are immediately due and payable or
payable on demand provided that any requirement for the giving of notice, the
lapse of time or both has been satisfied.       Foreign Borrower means any
Original Foreign Borrower and any Additional Foreign Borrower.       Foreign
Guarantor means any Original Foreign Guarantor and any Additional Foreign
Guarantor.       German Borrower means First Solar Manufacturing GmbH and any
other person or entity that is organised under the laws of the Federal Republic
of Germany which becomes a borrower under the Credit Agreement after the date of
the Credit Agreement.       German Guarantor means First Solar GmbH and First
Solar Holdings GmbH and any other person or entity that is organised under the
laws of the Federal Republic of Germany which is required to provide for a
guarantee in connection with the Loan Documents after the date of the Credit
Agreement.       Group means the Company and its Subsidiaries from time to time.
      Guarantee and Collateral Agreement means the guarantee and collateral
agreement dated on or about the date of this Agreement made between, inter alia,
First Solar, Inc. and certain of its Subsidiaries in favour of the
Administrative Agent which will be attached as “Exhibit A” to the Credit
Agreement.       Guarantor means any Domestic Guarantor and any Foreign
Guarantor.

3



--------------------------------------------------------------------------------



 



    Incremental Facility means any additional revolving loan provided either

  (i)   by a person that already is a lender under the Credit Agreement (defined
as “increasing lender” therein) after having accepted an increase of its
revolving commitment; or     (ii)   by an assuming lender becoming a new lender
under the Credit Agreement (defined as “assuming lender” therein) after having
signed a New Lender Supplement,

    provided that the aggregate amount of the aggregate revolving loans will in
no event exceed $400,000,000.       Issuing Lender means the Original Issuing
Lender and any other lender that has agreed in its sole discretion to issue a
letter of credit to any Borrower or any other borrowing Subsidiary in connection
with the Credit Agreement.       Lender means an Original Lender and any person
which becomes a lender under the Credit Agreement, including without limitation
as a assuming lender of an Incremental Facility, after the date of this
Agreement, unless, in each case, such person has ceased to be a lender under the
Credit Agreement.       Letter of Credit means any letter of credit issued or to
be issued under the Credit Agreement, as such letter of credit may be amended,
modified, restated, extended, renewed, increased, replaced or supplemented from
time to time.       Loan Document means

  (a)   the Credit Agreement;     (b)   each Security Document;     (c)   any
Note; and     (d)   any other document designated as such by the Administrative
Agent and the Company.

    New Lender Supplement means a supplement to the Credit Agreement pursuant to
which an assuming lender will become a party to the Credit Agreement with a
revolving commitment in an amount agreed by such assuming lender.       Note
means any promissory note evidencing loans in accordance with the terms of the
Credit Agreement, that may be amended, modified, supplemented, extended, renewed
or replaced from time to time.       Obligor means a Borrower and/or a
Guarantor.       Original Domestic Guarantors means each of the Subsidiaries of
the Company listed in Schedule 2 under the section “Original Foreign
Guarantors”.       Original Foreign Borrower means each of the Subsidiaries of
the Company listed in Schedule 2 under the section “Original Foreign Borrowers”.
      Original Foreign Guarantor means each of the Subsidiaries of the Company
listed in Schedule 2 under the section “Original Foreign Guarantors”.      
Original Issuing Lender means JPMorgan Chase Bank, N.A.

4



--------------------------------------------------------------------------------



 



    Original Lender means each of the financial institutions set out in
Schedule 1 hereto in its capacity as original lender to the Company and the
Original Foreign Borrowers.       Parties means the Assignor and the
Administrative Agent.       Person means an individual, partnership,
corporation, limited liability company, business trust, joint stock company,
trust, unincorporated association, joint venture, any governmental authority or
other entity of whatever nature.       Secured Claims means all present and
future rights and claims (Ansprüche) (whether actual or contingent and whether
owned jointly or severally or in any other capacity whatsoever) (including
claims from unjust enrichment (ungerechtfertige Bereicherung) and tort (Delikt))
of any of the Secured Parties against any German Borrower and any German
Guarantor under or in connection with the Loan Documents (or any of them) or any
Letter of Credit, each as amended, varied, supplemented or novated from time to
time, including without limitation, any increase of principal or interest, in
each case together with all interest, costs, charges and expenses incurred by
any Secured Party in connection with the protection and preservation or
enforcement of its respective rights under the Loan Documents or any Letter of
Credit.       Secured Party means an Agent, the Lenders and any affiliate of any
Lender to which any obligations under any Loan Document or under any Specified
Swap Agreements are owed by any member of the Group, any Issuing Lender and any
Swap Counterparty       Security means any and all collateral granted with a
view to securing the Secured Claims.       Security Trust Agreement means the
security trust agreement dated on or about the date hereof between, amongst
others, the Administrative Agent and the Original Lenders pursuant to which the
Administrative Agent has been granted certain rights and has assumed certain
obligations in relation to certain Security Documents governed by German law.  
    Security Document means

  (a)   the Guarantee and Collateral Agreement; and     (b)   any other document
evidencing or creating collateral over any asset of an Obligor to secure any
obligation of an Obligor to a Secured Party under or in connection with, inter
alia, the Credit Agreement.

    Specified Swap Agreement means any Swap Agreement entered into by the
Company or any Guarantor and any lender or any affiliate of a lender in
connection with any Loan Document.       Subsidiary means as to any Person, a
corporation, partnership, limited liability company or other entity of which
shares of stock or other ownership interests having ordinary voting power (other
than stock or such other ownership interests having such power only by reason of
the happening of a contingency) to elect a majority of the board of directors or
other managers of such corporation, partnership or other entity are at the time
owned, or the management of which is otherwise controlled, directly or
indirectly through one or more intermediaries, or both, by such Person. And
unless otherwise qualified, all references to a “Subsidiary” or to
“Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries of
the Company.       Swap Agreement means any agreement with respect to any swap,
forward, future or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing

5



--------------------------------------------------------------------------------



 



    indices or measures of economic, financial or pricing risk or value or any
similar transaction or any combination of these transactions; except for any
phantom stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Company or any of its Subsidiaries.

    Swap Counterparty means any person or entity providing a Specified Swap
Agreement.       Syndication Agent means Credit Suisse, Cayman Islands Branch.  
1.2   Where the context so admits, the singular includes the plural and vice
versa.   1.3   The headings in this Agreement are for convenience only and are
to be ignored in construing this Agreement.   1.4   Any reference in this
Agreement to a defined document is a reference to that defined document as
amended, varied, supplemented or novated from time to time.   1.5   Any
reference to a Party or other person (including any Obligor and any Secured
Party) includes its respective successor(s) in law (including any universal
successor (Gesamtrechtsnachfolger) of that person by way of merger
(Verschmelzung), any other reorganisation contemplated in the German
Transformation Act (Umwandlungsgesetz) or otherwise) and any assign(s) and
transferee(s) of that person and, to the extent legally possible, any legal
provision to the contrary is waived.   1.6   Unless otherwise defined herein or
unless the context otherwise requires, terms defined or referred to in the
Credit Agreement shall have the same meaning when used herein.   2.   ASSIGNMENT
  2.1   The Assignor hereby assigns for security purposes (Sicherungsabtretung)
all of the Claims to the Administrative Agent.   2.2   The Existing Claims shall
pass over to the Administrative Agent upon execution of this Agreement, and any
Future Claims shall pass over to the Administrative Agent on the date such
Future Claims arise.   2.3   The Assignor hereby assigns and transfers all
rights and claims in respect any kind of cheques (Schecks), bills of exchange
(Wechsel), notes or commercial papers the Assignor receives for the settlement
of any assigned Claim to the Administrative Agent.   2.4   The Claims are
assigned to the Administrative Agent together with all security interests
securing the Claims (or any of them). To the extent that any such security
interest is not assigned or transferred to the Administrative Agent as a matter
of law, the Assignor hereby assigns or, as applicable, transfers each such
security interest to the Administrative Agent.   2.5   The Administrative Agent
hereby accepts all such assignments and transfers referred to in this Clause 2.
  3.   PURPOSE OF THE ASSIGNMENT       The Assignment is constituted in order to
secure the full and irrevocable satisfaction and discharge of any and all
Secured Claims. The Assignor hereby expressly agrees that the Assignment shall
also secure any future extension or increase of the Secured Claims and the
Secured Claims as extended or increased from time to time.

6



--------------------------------------------------------------------------------



 



4.   LIST OF CLAIMS   4.1   The Assignor shall provide to the Administrative
Agent from time to time statements and schedules further identifying and
describing the Claims and such other reports in connection therewith as the
Administrative Agent may reasonably request, all in reasonable detail.   4.2  
At any time after a Default or an Event of Default has occurred and is
continuing, at the Administrative Agent’s request, the Assignor shall provide to
the Administrative Agent promptly (unverzüglich) an up-to-date list of all
outstanding Claims (each such list a List of Claims).   4.3   Unless otherwise
agreed between the Parties in writing, each List of Claims shall include the
names and addresses of the Debtors as well as the outstanding amounts including
the due dates for payment and (if applicable) the invoice date and number. The
Assignor shall also

  (a)   specify which Claims are subject to:

  (i)   an assignment pursuant to an extended retention of title (verlängerter
Eigentumsvorbehalt), and the name of the relevant seller retaining title
(Eigentumsvorbehaltsverkäufer);     (ii)   any prohibition on assignment
(Abtretungsverbot) or any limitation of assignability (and specify the nature of
such prohibition or limitation); and

  (b)   specify if, in relation to which Claims and in which aggregate amounts
counterclaims are held, or have been asserted by, any Debtors as well as the
legal basis (Rechtsgrund) of each such counterclaim.

4.4   The Assignor shall have the right to deliver the Lists of Claims (or the
statements, schedules and reports under clause 4.1 and 4.2) on a readable and
compatible disk or other electronic data storage medium. The Administrative
Agent will contact the Assignor from time to time with a view to agreeing the
necessary details.   4.5   For the avoidance of doubt, the Administrative Agent
shall also be entitled to any and all Claims if for any reason whatsoever any
Claims are not or incompletely contained in any List of Claims.   5.  
DISCLOSURE AND NOTIFICATION   5.1   The Assignor shall promptly notify any
Debtor of this Agreement by delivering a signed notification letter in the form
of Schedule 3 Part 1 to this Agreement via registered mail with return receipt
requested (Einschreiben mit Rückschein), with a copy to the Administrative
Agent, or, as appropriate, by courier (with a delivery confirmation) and use its
best efforts to procure that the respective Debtor executes an acknowledgement
of notification substantially in the form of Schedule 3 Part 1 to this Agreement
addressed to the Administrative Agent.   5.2   The Assignor shall promptly
deliver to the Administrative Agent copies of the aforementioned notification
letters and the return receipts (Rückschein) or, if sent by courier,
confirmation of delivery and if received by the Assignor, upon receipt, copies
of the acknowledgements by the Debtors.

7



--------------------------------------------------------------------------------



 



5.3   Clauses 5.1 and 5.2 shall not apply to those Debtors that acknowledge
receipt of the notification letter by signing the notification letter in the
form of Schedule 3 Part 1, as long as the signed acknowledgement is send to the
Administration Agent via pdf on or about the day this Agreement is signed.   6.
  ASSIGNMENT OF CLAIMS AGAINST CONDITIONAL VENDORS   6.1   If a Claim is subject
to an assignment pursuant to an extended retention of title (verlängerter
Eigentumsvorbehalt) arrangement with any supplier of the Assignor, the
Assignment of such Claim to the Administrative Agent pursuant to this Agreement
shall only become effective upon the extinction of such extended retention of
title. As long as the supplier is only partly entitled to a Claim, the
assignment of such Claim to the Administrative Agent hereunder shall be limited
to the part of the Claim to which the Assignor is entitled. The other part of
such Claim will be transferred to the Administrative Agent at such time as that
part is no longer affected by any extended retention of title.   6.2   The
Assignor hereby assigns to the Administrative Agent its right to reassignment of
the Claims assigned to a supplier by reason of an extended retention of title
(verlängerter Eigentumsvorbehalt) as well as any contingent claims to the
transfer of all proceeds paid out to the supplier, together with all rights
pertaining thereto. The same applies to any possible inchoate right
(Anwartschaftsrecht) with respect to the assignment of any Claims which are
subject to a dissolving condition (auflösende Bedingung). The Administrative
Agent hereby accepts each such assignment.   6.3   The Administrative Agent is
entitled (but not obliged) to extinguish the extended retention of title
(verlängerter Eigentumsvorbehalt) by itself satisfying the supplier.   7.   THE
ASSIGNOR’S RIGHTS       The Assignor shall be entitled to collect (including
enforce) and exercise the Claims and any ancillary rights and claims assigned or
otherwise transferred to the Administrative Agent pursuant to this Agreement in
its ordinary course of business or otherwise in line with past practice until
the Administrative Agent gives notice to the contrary which the Administrative
Agent shall be entitled to do upon the occurrence of an Event of Default (for so
long as such Event of Default is continuing).   8.   BOOK-KEEPING AND
DATA-PROCESSING       The following rights may only be exercised in line with
the Credit Agreement:   8.1   If the Assignor employs a third party for its
bookkeeping and/or data-processing, the Assignor hereby authorises the
Administrative Agent to obtain the statements and schedules provided according
to Clause 4.1 and the Lists of Claims provided according to Clause 4.2 directly
from such third party at the Assignors expense.   8.2   If proof or documents
necessary to assert the Claims have been handed over by the Assignor to a third
party (in particular a bookkeeping firm or a tax consultant) the Assignor hereby
assigns to the Administrative Agent its right to demand from such third party
the return of the information and documents. The Administrative Agent hereby
accepts such assignment. The Assignor hereby undertakes to instruct the third
party to provide the Administrative Agent upon its demand with such information
and documents which are necessary to assert the relevant Claims.   8.3   If the
relevant Claims have been stored in an electronic data-processing system and a
third party handles the electronic processing of data, the Assignor hereby
assigns to the Administrative Agent

8



--------------------------------------------------------------------------------



 



    all rights against such third party relating to these services, and
instructs such third party to handle the processing of data for the
Administrative Agent upon its instructions as it did for the relevant Assignor.
The Administrative Agent hereby accepts such assignment.

8.4   The Assignment in Clauses 8.2 or 8.3 shall not hinder the Assignor to
demand the information and documents or data from third party handling these
information, documents or data and the Assignor is hereby authorised to exercise
all rights assigned to the Administrative Agent pursuant to Clause 8.2 and/or
clause 8.3.   9.   ENFORCEMENT AND COLLECTION   9.1   The Administrative Agent’s
rights

  (a)   The Administrative Agent shall be entitled to realise any and all of the
Claims (together with any and all other rights and claims transferred or
assigned to the Administrative Agent pursuant to this Agreement) at any time
after the occurrence of an Event of Default so long as such Event of Default is
continuing if, in addition, any Foreign Borrower or Foreign Guarantor has failed
to meet all or part of its payment obligations in respect of any of the Secured
Claims.     (b)   The Administrative Agent shall notify the Assignor of its
intention to realise the Claims by giving 1 (one) week’s prior written notice to
the Assignor. Such notice period is not necessary if (i) the Assignor has
generally ceased to make payments, (ii) an application for the commencement of
insolvency proceedings over the assets of the Assignor is filed (and not
withdrawn) by the Assignor or by any third person and, in the latter case, it is
not without delay established to the satisfaction of the Administrative Agent
that the application is obviously frivolous or (iii) the observance of such
notice period can reasonably be expected to adversely affect the enforceability
of the security interests constituted pursuant to this Agreement (or any of
them).     (c)   Upon becoming entitled to enforce, pursuant to this Clause 9.1,
the security interests constituted pursuant to this Agreement, the
Administrative Agent may (i) collect, or arrange for the collection of, the
Claims (or any of them) in its own name or for its own account, and/or
(ii) exercise any and all rights and claims transferred or assigned to the
Administrative Agent pursuant to this Agreement to the extent necessary to
satisfy any outstanding Secured Claim. If no Event of Default is outstanding,
the Administrative Agent’s right to collect the Claims shall cease and the
Administrative Agent shall pay over to the Assignor all moneys received in
connection with such collection and retained by it save to the extent any such
moneys have been applied in payment of any of the Secured Claims.     (d)   If
and to the extent the Administrative Agent collects any Claims pursuant to this
Clause 9.1, it may take all measures and enter into all agreements with such
Debtors which it considers to be expedient.     (e)   If and to the extent the
Administrative Agent is entitled to collect the Claims pursuant to this Clause
9.1, he may request that copies of all documents relating to the Claims be
handed over to the Administrative Agent and the Assignor hereby agrees to comply
promptly with any such request. If no Event of Default is outstanding, the
Administrative Agent’s shall return such copies received.     (f)   The
Administrative Agent may determine which part of the Security, if applicable,
shall be used to satisfy the Secured Claims.

9



--------------------------------------------------------------------------------



 



9.2   Application of proceeds

  (a)   The proceeds resulting from the enforcement of the security interests
constituted pursuant to this Agreement shall be applied by the Administrative
Agent towards payment of the Secured Claims in accordance with the relevant
provisions of the Credit Agreement.     (b)   After the full and irrevocable
satisfaction and discharge of all Secured Claims any remaining proceeds
resulting from the enforcement of the security interests constituted pursuant to
this Agreement shall be transferred to the Assignor at the cost and expense of
the Assignor.

10.   MAINTENANCE OF LIABLE CAPITAL       For the purpose of this Clause 10
(Maintenance of Liable Capital):       Up-Stream and/or Cross-Stream German
Assignment means in relation to a German Assignor any security interest granted
under this Agreement directly or indirectly securing the obligations or
liabilities of any member of the Relevant Group that is not a direct or indirect
Relevant Subsidiary of such German Assignor.       Relevant Group refers to a
German Assignor and any affiliated company (verbundenes Unternehmen) of such
German Assignor within the meaning of §§ 15 et. seq. of the German Stock
Corporation Act (Aktiengesetz).       Relevant Subsidiary means an entity of
which a person owns directly or indirectly more than 50 percent (50%) of the
voting capital or similar right of ownership.   10.1   The Administrative Agent
agrees not to enforce the Assignment granted under this Agreement against any
Assignor incorporated in Germany (each, a German Assignor) irrespective of
whether the relevant German Assignor is at the time of enforcement incorporated
as

  •   a limited liability company (Gesellschaft mit beschränkter Haftung) (a
German GmbH Assignor), or     •   a limited partnership (Kommanditgesellschaft)
of which the general partner (Komplementär) is a limited liability company (a
German GmbH & Co. KG Assignor),

    if and to the extent the Assignment granted under this Agreement is an
Up-Stream and/or Cross-Stream German Assignment in relation to such German
Assignor, and (ii) if and to the extent the enforcement of such Up-Stream and/or
Cross-Stream German Assignment would cause or constitute

  (a)   the German GmbH Assignor’s, or in the case of the German GmbH & Co. KG
Assignor its general partner’s, net assets (the calculation of which shall take
into account the captions reflected in § 266 (2) A, B and C of the German
Commercial Code (Handelsgesetzbuch)) less the German GmbH Assignor’s, or in case
of a German GmbH & Co. KG Assingor its general partner’s, liabilities,
provisions and liability reserves (the calculation of which shall take into
account the captions reflected in § 266 (3) B, C and D of the German Commercial
Code) (the Net Assets) to be less than the registered share capital
(Stammkapital) of the German GmbH Assignor, or in the case of a German GmbH &
Co. KG Assignor of the registered share capital of its general partner
(Begründung einer Unterbilanz); or     (b)   an increase of a shortfall, if the
Net Assets of the German GmbH Assingor, or in the case of a German GmbH & Co. KG
Assignor, of its general partner, already fall short of the amount of the
registered share capital (Vertiefung einer Unterbilanz); and/or

10



--------------------------------------------------------------------------------



 



  (c)   a payment within the meaning of § 64 sentence 3 of the German Limited
Liability Companies Act (Gesetz betreffend die Gesellschaften mit beschränkter
Haftung).

10.2   For the purposes of the calculation of the Net Assets in Clause 10.1
above the following items shall be adjusted as follows:

  (a)   the amount of an increase in the registered share capital of the German
GmbH Assignor, or in the case of a German GmbH & Co. KG Assignor of its general
partner,

  (i)   that has been effected out of retained earnings (Kapitalerhöhung aus
Gesellschaftsmitteln) without the prior written consent of the Administrative
Agent after the date of the Credit Agreement; or     (ii)   any amount of an
increase in the registered share capital if and to the extent that it has not
been fully paid in,

      shall be deducted from the registered share capital;     (b)   any loans
and other contractual liabilities incurred by the German GmbH Assignor, or in
the case of a German GmbH & Co. KG, its general partner in violation of the
Credit Agreement after the date of the Credit Agreement shall be disregarded as
liabilities;         and     (c)   the Net Assets shall take into account
reasonable costs of the Auditor’s Determination (as defined below), either as a
reduction of assets or an increase of liabilities.

10.3   Any German Assignor, and in case of a German GmbH & Co. KG Assignor its
general partner, shall realise, to the extent legally permitted and commercially
justifiable, in a situation where after enforcement of the Assignment the German
GmbH Assignor, or in the case of a German GmbH & Co. KG Assignor its general
partner, would not have Net Assets in excess of its respective registered share
capital, any and all of its assets, and in case of a German GmbH & Co. KG
Assignor its general partner’s assets, that are shown in the respective balance
sheet with a book value (Buchwert) that is significantly lower than the market
value of the asset if such asset is not necessary for the relevant German
Assignor’s, and in case of a German GmbH & Co. KG Assignor its general
partner’s, business (betriebsnotwendig).   10.4   Subject to Clause 10.1, after
the receipt of a written demand by the Administrative Agent to make a payment
under any Assignment granted under this Agreement (the Enforcement Notice), a
copy of the relevant determination shall be drawn up in good faith (applying the
due care of an ordinary businessman (Sorgfalt eines ordentlichen
Geschäftsmannes)) and made available to the Administrative Agent by the relevant
German Assignor (the Management Determination) within 10 (ten) Business Days of
the German Assignor’s receipt of the Enforcement Notice stating

  (a)   if and to what extent the Assignment granted hereunder is an Up-Stream
and/or Cross-Stream German Assignment;     (b)   which amount of such Up-Stream
and/or Cross-Stream German Assignment can be enforced without causing the Net
Assets of the relevant German Assignor, or, where the Assignor is a German GmbH
& Co KG Assignor, its general partner, to fall (or to fall further) below its
respective registered share capital (taking into account the adjustments set out
in Clauses 10.2 above and the value realisation pursuant to Clause 10.3 above),
and

11



--------------------------------------------------------------------------------



 



  (c)   which amount of such Up-Stream and/or Cross-Stream German Assignment can
be enforced without constituting a payment within the meaning of § 64 sentence 3
of the German Limited Liability Companies Act (Gesetz betreffend die
Gesellschaften mit beschränkter Haftung),

    (such amount calculated according to (b) — (c), the Recovery Amount).
Subject to Clause 10.6 below, the Administrative Agent shall only be entitled to
enforce the amount of any Up-Stream and/or Cross-Stream German Assignment up to
the Recovery Amount.   10.5   Following the Administrative Agent’s receipt of a
Management Determination, the relevant German Assignor shall provide within 15
(fifteen) Business Days a determination by auditors of international standing
and reputation appointed by the relevant German Assignor or, in the case of a
GmbH & Co. KG, its general partner (the Auditor’s Determination) of (i) the
Recovery Amount (such determination to take into account the adjustments set out
in Clauses 10.2 and the value realisation pursuant to Clause 10.3 above) and
(ii) an estimate of the liabilities, damages, costs, fees and expenses
reasonably expected to result from a liquidation of the relevant German
Assignor, and such German Assignor shall, not later than 10 (ten) Business Days
after receipt by it of such Auditor’s Determination, pay to the Administrative
Agent the additional amount (if any) by which the Recovery Amount determined in
the Auditor’s Determination exceeds the amount (if any) paid to any of the
Administrative Agent pursuant to Clause 10.4 above, and the Administrative Agent
shall repay any enforcement amount received in excess of the Recovery Amount
determined in the Auditor’s Determination (if any) to the respective German
Assignor or, in the case of a German GmbH & Co. KG Assignor, its general
partner.   10.6   If (i) the Administrative Agent disagrees with the Auditor’s
Determination or (ii) the relevant German Assignor (or in the case of a German
GmbH & Co KG Assignor, its general partner) fails to deliver an Management
Determination within 10 (ten) Business Days of the German Assignor’s receipt of
the Enforcement Notice or (iii) an Auditor’s Determination within 15
(fifteen) Business Days following the Administrative Agent’s receipt of a
Management Determination, the Administrative Agent shall be entitled to further
pursue in court its payment claims under this Assignment granted by the
respective German Assignor in excess of the amounts paid or payable pursuant to
Clauses 10.4 and 10.5 above, by claiming in court that demanding payment under
the German Assignment against the relevant German Assignor does not violate §§
30, 31 of the German Limited Liability Companies Act and would not constituting
a payment within the meaning of § 64 sentence 3 of the German Limited Liability
Companies Act (Gesetz betreffend die Gesellschaften mit beschränkter Haftung)
(taking into account the calculation of the Net Assets as set out in Clause 10.1
and the adjustments as set out in Clause 10.2 and the value realisation pursuant
to Clause 10.3 above). Notwithstanding the foregoing, and for the avoidance of
doubt, no German Assignor shall be obliged to pay any such amount on demand.  
10.7   The limitations set out in Clause 10.1 (a) and (b) and in Clause 10.4
(b) shall not apply if and to the extent the Assignment by the relevant German
Assignor secures any amounts borrowed under the Credit Agreement which are lent
or on-lent to such German Assignor or any of its direct or indirect Relevant
Subsidiaries from time to time and have not been repaid.   10.8   The
limitations provided for in Clause 10.1 (a) and (b) and in Clause 10.4 (b) shall
not apply so long as:

  (a)   the affected German Assignor (or, in the case of a GmbH & Co. KG, its
general partner) is a party to a profit and loss sharing agreement
(Gewinnabführungsvertrag) and/or a domination agreement (Beherrschungsvertrag)
where such German Assignor (or, in the case of a GmbH & Co. KG, its general
partner) is the dominated entity (beherrschtes Unternehmen) and/or the entity
being obliged to share its profits with the other party of such profit and loss

12



--------------------------------------------------------------------------------



 



      sharing agreement; it being understood that in such case the
Administrative Agent shall only be entitled to enforce the amount of any
Up-Stream German Assignment and/or Cross-Stream German Assignment if and to the
extent that it may reasonably be expected (applying the due care of an ordinary
businessman (Sorgfalt eines ordentlichen Geschäftsmannes)) that such German
Assignor (or, where the Assignor is a German GmbH & Co KG Assignor, its general
partner) is able to recover the annual loss (Jahresfehlbetrag) which the
dominating entity is obliged to pay pursuant to § 302 of the German Stock
Corporation Act (Aktiengesetz). For the purpose of the determination of the
amount to be recovered under this Clause 10.8, the provisions set forth under
Clauses 10.4, 10.5 and 10.6 above shall apply mutatis mutandis; and/or

  (b)   the relevant German Assignor’s Assignment granted under this Agreement
being covered by a valuable consideration or recourse claim (vollwertiger
Gegenleistungs- oder Rückgewähranspruch) within the meaning of § 30 (1) Sentence
2 of the German Limited Liability Companies Act; and/or     (c)   the relevant
German Assignor’s payment under this Assignment discharges a shareholder loan or
a claim of similar effect within the meaning of § 30 (1) Sentence 3 of the
German Limited Liability Companies Act.

10.9   For the avoidance of doubt, any balance sheet to be prepared for the
determination of the Net Assets shall be prepared in accordance with relevant
accounting principles.   10.10   Nothing in this Clause 10 (Maintenance of
Liable Capital) shall be interpreted as a restriction or limitation of the
enforcement of the Assignment granted under this Agreement if and to the extent
the Assignment granted under this Agreement secures own obligations of the
relevant German Assignor or obligations of any of its direct or indirect
Relevant Subsidiaries.   11.   NO RECOURSE       The Parties hereby agree that
until the full and irrevocable satisfaction and discharge of all Secured Claims
no rights and claims shall pass to or otherwise arise for the benefit of the
Assignor by subrogation (gesetzlicher Übergang von Forderungen und Rechten) or
otherwise, including any recourse claims, indemnification claims, claims arising
from unjust enrichment (ungerechtfertigte Bereicherung) and any right to demand
the assignment and/or transfer of any Secured Claim and/or Security, against any
Obligor or grantor of Security which it may (but for this Clause 11) acquire as
a result of:

  (i)   a payment or repayment by the Assignor of any debt of any other Obligor
under any of the Loan Documents; or     (ii)   in case of enforcement of the
security constituted pursuant to this Agreement.

    Until the full and irrevocable satisfaction and discharge of all Secured
Claims, the Assignor furthermore undertakes not to exercise (pactum de non
petendo), and not to purport to exercise, any such rights and claims which may
pass to it or otherwise arise for its benefit notwithstanding this Clause 11 or
would pass to it or otherwise arise for its benefit but for this Clause 11.    
  The provisions under this Clause 11 shall not apply with regard to a recourse
claim, if the parties agreed to allow such recourse of the Assignor against any
of the other Parties thereby taking at all times into account the terms of the
Credit Agreement and any other Loan Document.

13



--------------------------------------------------------------------------------



 



12.   REPRESENTATIONS AND WARRANTIES       The Assignor represents and warrants
(selbständiges Garantieversprechen im Sinne von § 311 Bürgerliches Gesetzbuch)
to the Administrative Agent that on the date of this Agreement subject to any
liens, third party rights and restrictions permitted to exist under the Credit
Agreement:

  (a)   it is validly existing and is neither:

  (i)   unable to pay its debts when they fall due (zahlungsunfähig) within the
meaning of section 17 of the German Insolvency Code (Insolvenzordnung); nor    
(ii)   in a state of imminent inability to pay its debts when they fall due
(drohende Zahlungsunfähigkeit) within the meaning of section 18 of the German
Insolvency Code (Insolvenzordnung); nor     (iii)   over-indebted (überschuldet)
within the meaning of section 19 of the German Insolvency Code
(Insolvenzordnung); nor     (iv)   subject to any insolvency proceedings
(Insolvenzverfahren) (or other or similar proceedings under the laws of any
other applicable jurisdiction) or any refusal of opening insolvency proceedings
for insufficiency of assets (Abweisung mangels Masse) (within the meaning of
section 26 of the German Insolvency Code (Insolvenzordnung));

  (b)   it is the sole legal, record and beneficial owner (Forderungs- bzw.
Rechtsinhaber) of the Existing Claims and the other rights and claims
transferred or assigned (or to be transferred or assigned) pursuant to this
Agreement;     (c)   it has the right to freely dispose (verfügen) of the
Existing Claims and the other rights and claims transferred or assigned (or to
be transferred or assigned) pursuant to this Agreement and is not subject to any
restrictions on assignment and such disposition does not violate the rights of
any third person, any contractual undertaking of the Assignor to a third person
or any regulatory orders;     (d)   the Claims are not in any way encumbered nor
subject to any rights of third persons; and     (e)   no litigation, arbitration
or administrative proceedings, which could reasonably be expected to have a
material adverse effect, are presently in progress, pending or threatened which
restrain, or threaten to restrain, the Assignor in respect of the entry into,
the performance of or compliance with any of its obligations pursuant to this
Agreement.

13.   UNDERTAKINGS       The Assignor undertakes:

  (a)   if any amount in excess of US$100,000 payable or security transferrable
under or in connection with this Agreement shall be or become evidenced by any
authorisation, approval, licence and consent such authorisation, approval,
licence and consent shall be promptly delivered to the Administrative Agent,
duly indorsed in a manner satisfactory to the Administrative Agent;     (b)  
other than in case of Claims which are not governed by German law, to maintain
the security interest created by this Agreement as a perfected security interest
and to defend such security

14



--------------------------------------------------------------------------------



 



      interest against the claims and demands of all persons whomsoever subject
to the rights of the Assignor under the Credit Agreement to dispose of the
Claims;

  (c)   other than in case of Claims which are not governed by German law, at
any time and from time to time, upon the written request of the Administrative
Agent and at the sole expense of such Assignor, to promptly (unverzüglich) and
duly execute and deliver, and have recorded such further instruments and
documents and take such further actions as the Administrative Agent may
reasonably request for the purpose of obtaining or preserving the full benefits
of this Agreement and of the rights and powers herein granted, including,
without limitation, execute one or more collateral agreements (including
assignments and releases) to obtain or preserve the security interest created by
this Agreement in favour of the Administrative Agent and the other Secured
Parties     (d)   to inform the Administrative Agent promptly (unverzüglich) of
any attachments (Pfändung) regarding any and all of the Claims or any other
measures which can reasonably be expected to impair or jeopardise the
Administrative Agent’s rights relating to the Claims. In the event of an
attachment, the Assignor undertakes to forward to the Administrative Agent
promptly (unverzüglich) a copy of the attachment order (Pfändungsbeschluss), the
garnishee order (Überweisungsbeschluss) and all other documents necessary for a
defence against the attachment. The Assignor shall inform the attaching creditor
promptly (unverzüglich) about the Administrative Agent’s security interests
pursuant to this Agreement;     (e)   not to assign (or purport to assign),
encumber or sell any of the Claims to any third person without the
Administrative Agent’s prior written consent unless already permitted or so
authorised pursuant to this Agreement or the Credit Agreement;     (f)   to
refrain from any acts or omissions which can reasonably be expected to have an
adverse effect on the validity or enforceability of this Agreement or the
security interests constituted thereunder (or any of them); and     (g)   to
notify any future Debtor promptly (unverzüglich) of this Agreement in accordance
with Clause 5 (Disclosure and Notification).

14.   RELEASE AND REASSIGNMENT   14.1   Reassignment       After the full and
irrevocable satisfaction and discharge of all Secured Claims, the Administrative
Agent shall, at the cost and expense of the Assignor, reassign to the Assignor
the Claims (together with any and all other rights and claims transferred or
assigned to the Administrative Agent pursuant to this Agreement) and confirm in
writing to the Assignor upon the Assignor’s request that the Assignments have
ceased to exist. The Administrative Agent will, however, assign any Claims
(together with any other right and claim transferred or assigned pursuant to
this Agreement pertaining to them) to a third person to the extent that it is
obliged to do so.   14.2   Release of Security       Even prior to the full and
irrevocable satisfaction and discharge of all Secured Claims, the Administrative
Agent is obliged to release, upon the Assignor’s request, and at the Assignor’s
cost and expense, all or part of the Security insofar as the realisable value of
the Security exceeds, not only temporarily, the Secured Claims by more than 10
%. The Administrative Agent may, at its discretion, determine which part of the
Security shall be released but shall reasonably take into account the legitimate
interest of the Assignor.

15



--------------------------------------------------------------------------------



 



14.3   Evaluation       For the purpose of calculating the realisable value of
the Claims the following shall be deducted from the nominal value of all Claims:

  (a)   Claims which cannot be assigned, or can be assigned only with the
consent of a Debtor who has not consented;     (b)   Claims which can be set off
with an existing counterclaim;     (c)   Claims which are subject to defences or
objections due to the fact that the underlying services or performances have not
been (fully) rendered;     (d)   Claims which have not been assigned to the
Administrative Agent by reason of an extended retention of title pursuant to
Clause 6 (Assignment of claims against conditional vendors); and     (e)  
Claims the assignment of which is not valid due to the governing law and the
Debtor’s domicile or principal place of business.

    A further security deduction of 10 per cent. in order to take into account
the risk of distress of a Claim shall then be deducted from the nominal value
calculated in accordance with this Clause 14.3.   14.4   Adjustment       Each
of the Parties has the right to demand an adjustment of the security deduction
different from that specified above, if the previously agreed security deduction
turns out to be too high or too low because of subsequent changes occurring
after the date of this Agreement.   15.   INDEMNITY   15.1   Liability for
Damages       The Administrative Agent shall not be liable for any loss or
damage suffered by the Assignor save in respect of such loss or damage which is
suffered as a result of the gross negligence (grobe Fahrlässigkeit) or wilful
misconduct (Vorsatz) of the Administrative Agent.   15.2   Indemnification      
The Assignor shall indemnify and hold the Administrative Agent harmless and keep
the Administrative Agent indemnified from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever arising out of the
execution, delivery, enforcement, performance and administration of this
Agreement which may be incurred by or made against the Administrative Agent for
anything done or omitted in the exercise or purported exercise of the powers
contained in this Agreement provided, that the Pledgor shall have no obligation
hereunder to the extent that such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever arising out of the execution, delivery, enforcement,
performance and administration of this Agreement are incurred by or made against
the Administrative Agent as a result of the gross negligence (grobe
Fahrlässigkeit) or wilful misconduct (Vorsatz) of the Administrative Agent.

16



--------------------------------------------------------------------------------



 



    Any reference in this paragraph to the Administrative Agent includes any
officer, director, employee, agent, advisor (including any attorney) or other
person appointed by the Administrative Agent in accordance with the provisions
of this Agreement and the other Loan Documents.   16.   DURATION AND
INDEPENDENCE   16.1   Duration       This Agreement shall remain in full force
and effect until the full and irrevocable satisfaction and discharge of the
Secured Claims. This Agreement shall not cease to exist if any payments made in
satisfaction of the Secured Claims have only temporarily discharged the Secured
Claims.   16.2   Continuing Security       This Agreement shall create a
continuing security and no change or amendment whatsoever in any Loan Document
or in any document or agreement related to it shall affect the validity or limit
the scope of this Agreement or the obligations which are imposed on the Assignor
pursuant to it.       The Assignor hereby agrees that the Security constituted
under or pursuant to this Agreement shall not be affected by any transfer of
liabilities corresponding to the Secured Claims (or any of them) to, or any
assumption of liabilities corresponding to the Secured Claims (or any of them)
by, any third person, and hereby expressly consents (willigt ein) to any such
transfer and/or assumption of liability within the meaning of section 418 para.
1 sentence 3 of the German Civil Code (Bürgerliches Gesetzbuch) (including when
applied by analogy).   16.3   Independence       This Agreement and the security
interests constituted thereunder are independent from all other security
interests or guarantees which may have been or will be given to the
Administrative Agent and/or any of the other Secured Parties with respect to any
obligation of the Obligors (or any of them). None of such other security
interests or guarantees shall in any way prejudice, or be prejudiced by, this
Agreement or the security interests constituted pursuant to this Agreement.  
17.   THE SECURITY TRUST AGREEMENT       In the event of any conflict between
the provisions of this Agreement and the provisions of the Security Trust
Agreement, the provisions of this Agreement shall prevail.   18.   COSTS AND
EXPENSES       The Assignor shall promptly (unverzüglich) pay or reimburse the
Administrative Agent the amount of any and all costs, charges, fees and expenses
(including fees for legal advisers) incurred by it in connection with the
enforcement or preservation of any rights under this Agreement or any waiver in
relation thereto, together in each case with any applicable value added tax or
other taxes.   19.   PARTIAL INVALIDITY; WAIVER   19.1   Invalidity       If any
provision of this Agreement or part thereof should be or become invalid or
unenforceable, this shall not affect the validity of the remaining provisions
hereof. The invalid or unenforceable provision shall be replaced by that
provision which best meets the intent of the replaced provision. This shall
apply analogously with respect to anything which is accidentally not regulated
in this

17



--------------------------------------------------------------------------------



 



    Agreement (Vertragslücke). § 139 of the German Civil Code (Bürgerliches
Gesetzbuch) shall be waived hereby.

19.2   Waiver       No failure to exercise, nor any delay in exercising, on the
part of the Administrative Agent, any right or remedy hereunder shall operate as
a waiver thereof, nor shall any single or partial exercise of any right or
remedy prevent any further or other exercise thereof or the exercise of any
other right or remedy. The rights and remedies provided hereunder are cumulative
and not exclusive of any rights or remedies provided by law.   20.   AMENDMENTS
      Changes to and amendments of this Agreement, including this Clause 20,
must be made in writing.   21.   SUCCESSORS, ASSIGNMENTS AND TRANSFERS      
This Agreement shall be binding upon the Parties hereto and, to the extent
legally possible, their respective successor(s) in law. The Administrative Agent
shall be entitled to assign or otherwise transfer (i) any and all of its rights
and (ii) (only with regard to any person which becomes a lender or an
administrative agent under the Credit Agreement after the date of this
Agreement) any and all of its duties pursuant to this Agreement to third
parties. The Assignor is entitled to any such transfer with the prior written
consent of the Administrative Agent only.   22.   NOTICES AND THEIR LANGUAGE  
22.1   Notices       Any notice or other communication under or in connection
with this Agreement to the Assignor or the Administrative Agent shall be in
writing and shall be delivered personally, by post, email or fax and shall be
sent to the address, email address or fax number of the party, and for the
attention of the individual or department as set forth in Schedule 4 hereto or
such other address, email address or fax number as is notified in writing by
that party for this purpose to the Administrative Agent or, as the case may be,
the Assignor, from time to time.   22.2   Language       Unless otherwise
required by statutory German law or unless otherwise agreed in writing from time
to time, any notice or other communication under or in connection with this
Agreement shall be made in the English language or, if in any other language,
accompanied by a translation into English. In the event of any conflict between
the English text and the text in any other language, the English text shall
prevail (unless the document is a statutory or other official document), except
that where a German translation of a legal term appears in such text, the German
translation shall prevail.   23.   APPLICABLE LAW; JURISDICTION   23.1  
Governing Law       This Agreement shall be governed by and construed in
accordance with the laws of the Federal Republic of Germany.

18



--------------------------------------------------------------------------------



 



23.2   Jurisdiction       The place of jurisdiction for all Parties shall be
Frankfurt am Main, Federal Republic of Germany. The Administrative Agent,
however, shall also be entitled to take legal action against the Assignor in any
other competent court of law having jurisdiction over the Assignor or any of its
assets.

19



--------------------------------------------------------------------------------



 



SCHEDULE 1
ORIGINAL LENDERS
JPMorgan Chase Bank, N.A.
Bank of America, N.A.
Credit Suisse, Cayman Islands Branch
The Royal Bank of Scotland plc
Goldman Sachs Bank (Europe) Plc
Wells Fargo Bank, N.A.
HSBC Bank USA, National Association
Royal Bank of Canada
Morgan Stanley Bank, N.A.

20



--------------------------------------------------------------------------------



 



SCHEDULE 2
ORIGINAL OBLIGORS
PART 1
ORIGINAL BORROWERS
ORIGINAL DOMESTIC BORROWER
First Solar, Inc.
ORIGINAL FOREIGN BORROWERS
First Solar Manufacturing GmbH
PART 2
ORIGINAL GUARANTORS
ORIGINAL DOMESTIC GUARANTORS
First Solar, Inc.
ORIGINAL FOREIGN GUARANTORS
First Solar Holdings GmbH
First Solar GmbH
First Solar Manufacturing GmbH

21



--------------------------------------------------------------------------------



 



SCHEDULE 3
FORMS
PART 1
FORM OF NOTIFICATION FOR IMMEDIATELY DISCLOSED ASSIGNMENT (OFFENE ZESSION)
[Letterhead of the Assignor]
[Name and address of debtor]

      [insert date and place]   [Datum und Ort einfügen]
 
   
Dear Sirs,
  Sehr geehrte Damen und Herren,
 
   
We hereby give you notice that pursuant to a assignment agreement entered into
by us in favour of JPMorgan Chase Bank, N.A. (the “Administrative Agent”) dated
[insert date of the assignment agreement], we have assigned to the
Administrative Agent by way of security assignment all our present and future
claims against you together with all ancillary rights and claims pertaining
thereto. We are authorised by the Administrative Agent to collect the assigned
claims in our own name and for our own account and to exercise any rights and
claims in the ordinary course of trading until and unless you receive a
notification from the Administrative Agent or ourselves to the contrary. Please
see attached as Annex 1 a copy of the assignment agreement.

Please acknowledge receipt of this notice and your agreement with the terms
hereof by countersigning this letter and returning the same to us.
  Wir teilen Ihnen hierdurch mit, dass wir mit Abtretungsvertrag
(Zessionsvertrag) vom [Datum des Abtretungsvertrages einfügen] sämtliche
bestehenden und künftigen Forderungen mit allen dazugehörenden Rechten und
Ansprüchen gegen Sie an JPMorgan Chase Bank, N.A. (der “Sicherheitentreuhänder”)
im Wege der Sicherungsabtretung abgetreten haben. Wir sind vom
Sicherheitentreuhänder ermächtigt, alle Zahlungen betreffend die abgetretenen
Forderungen im eigenen Namen und für eigene Rechnung einzuziehen und
entgegenzunehmen und unsere Rechte im Rahmen des gewöhnlichen Geschäftsbetriebs
auszuüben, wenn und soweit sie keine anderslautende Mitteilung des
Sicherheitentreuhänders oder durch uns erhalten. Als Anlage 1 erhalten Sie eine
Kopie des Abtretungsvertrages.

Bitte bestätigen Sie den Erhalt dieser Benachrichtigung und Ihr Einverständnis
mit den hierin enthaltenen Bestimmungen durch Gegenzeichnung dieser
Benachrichtigung und Rücksendung an uns.
 
   
Yours faithfully,
  Mit freundlichen Grüßen,
 
   
First Solar Manufacturing GmbH
  First Solar Manufacturing GmbH


By:
 
Name:
Title:
 

 
Name:
Titel:

 
   
Acknowledgement of the debtor
  Bestätigung des Drittschuldners
We acknowledge receipt of this notification letter and confirm our agreement
with the terms thereof.
  Wir bestätigen den Erhalt der Benachrichtigung und erklären unser
Einverständnis mit den darin enthaltenen Bestimmungen.

22



--------------------------------------------------------------------------------



 



     
[insert full name of the debtor]
  [den vollständigen Namen des Drittschuldners einfügen]


By:
 
Name:
Title:
Date:
 

 
Name:
Titel:
Datum:


23



--------------------------------------------------------------------------------



 



Annex 1 / Anlage 1
Copy of the assignment agreement / Kopie des Sicherungsabtretungsvertrages

24



--------------------------------------------------------------------------------



 



SCHEDULE 4
ADDRESSES FOR NOTICES

     
To the Assignor:
  First Solar Manufacturing GmbH
 
   
 
  Marie-Curie-Str. 3
 
  15236 Frankfurt (Oder)
 
   
 
  Germany
 
   
 
  Attn.:     Anja Lange
 
                 David Brady
 
   
 
  Fax:       +49(0)6131-1443-500
 
                +1-602-414-9462
 
   
 
  Email:   alange@firstsolar.com
 
                dbrady@firstsolar.com
 
   
To the Administrative Agent:
  JPMorgan Chase Bank, N.A.
 
  10 South Dearborn, 7th Floor
 
  Chicago, IL 60603
 
   
 
  Attention: Creston Wren
 
  Telecopy: 001 (312) 385-7097
 
  Telephone: 001 (312) 385-7016
 
   
With a copy to
  JPMorgan Chase Bank, N.A.
 
  125 London Wall
 
  London
 
  EC2Y 5AJ
 
   
 
  Attention: Lucy Chick
 
  Telecopy: +44(0)20 7325 6835
 
  Telephone: +44(0)20 7325 6926
 
   
With a copy to
  JPMorgan Chase Bank, N.A.
 
  201 North Central Avenue, Floor
 
  21Phoenix, AZ 85004
 
   
 
  Attention: Mark Chambers
 
  Telecopy: 001 (602) 221-1502
 
  Telephone: 001 (602) 221-2290

25



--------------------------------------------------------------------------------



 



SIGNATORIES

          The Assignor
First Solar Manufacturing GmbH
      /s/ David Brady       Name:   David Brady      Function: Authorized
Officer (Prokurist)        The Administrative Agent
JPMorgan Chase Bank, N.A.
      /s/ Stefan Kuhm       Name:   Stefan Kuhm      Function: Attorney-In-Fact 
     

26